Citation Nr: 1244457	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2012, the Board remanded the issues on appeal for obtainment of VA audiological and medical examinations to determine the current severity of the Veteran's bilateral hearing loss and the nature and etiology of his claimed hypertension and heart disease disabilities.  The remand orders were substantially complied with and the case is now before the Board for further appellate consideration.

In December 2011, the Veteran withdrew his request for a Board hearing at the RO.  See 38 C.F.R. 20.704(e) (2012).  

A review of the Veteran's Virtual VA electronic claims file reveals additional VA treatment records pertinent to the claims. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss disability has worsened since the most recent VA audiological examination in September 2010.  Additionally, he asserts that his claimed hypertension and heart disease disabilities had their onset during or are otherwise related to or a result of his active military service.  In February 2012, his representative further asserted that if Veteran's hypertension is found to have been incurred in or related to his military service, then service-connection for heart disease is warranted secondary to hypertension.  

As previously noted, the Board remanded the claims in April 2012 for obtainment of additional VA audiological and medical examinations.  Regarding the Veteran's service-connected bilateral hearing loss, the Board found that a VA audiological examination was necessary to determine the current severity of that disability in light of recent assertions that it had worsened since the most recent audiological examination.

Regarding the claimed hypertension and heart disease disabilities, the Board noted that the Veteran's service treatment records are negative for diagnoses of or treatment for heart disease and hypertension as it is defined for VA purposes.  It was observed, however, that a review of the Veteran's March 1944 enlistment and May 1946 separation examinations demonstrated a possible upward shift in blood pressure readings during service.  

Post-service VA treatment records dating since 1999 show that the Veteran receives treatment for hypertension.  Additionally, an April 2004 VA treatment record noted a diagnostic impression of ischemic heart disease.  A July 2010 VA active problem list included long-term use of anti coagulants, coronary artery disease, an aortic valve disorder, and hyperlipidemia.  The Veteran's reported past medical history includes, in relevant part, aortic valve replacements in 1975 and 1991 with warfarin treatment since 1975, a myocardial infarction and seven stent placements in 1999 and a cardiac stent placement in 2010.  

In accordance with the Board's April 2012 remand, the Veteran as scheduled for VA audiological, heart conditions and hypertension examinations in June 2012, however, he failed to report for those examinations.  December 2012 correspondence from the Veteran's representative noted that a review of the Veteran's electronic VA treatment records shows that at an unknown time, the Veteran became a resident of an assisted living facility.  He asserted that this demonstrates good cause for his failure to report for the scheduled examinations and he requested that the case be remanded with instruction to determine whether the necessary examinations could be accomplished through the auspices of the assisted living facility where the Veteran resides.   

Indeed, a review of the Veteran's electronic VA medical records shows that in November 2012, his daughter indicated that he was residing in an assisted living facility and he would not be able to go to appointments with VA.  The note provided no information as to the name and location of the facility where the Veteran resides or as to when he began residing there.  In this regard, a June 2012 VA medical record shows that the Veteran was living alone at that time and his daughter called to inquire about his eligibility for VA assisted living.  It was noted that he was eligible for "a veteran's home in Oklahoma," and contact information for the Oklahoma Department of Veteran's Affairs was provided.  

As good cause has been shown for the Veteran's failure to appear for the scheduled VA examinations in June 2012, additional efforts should be made to afforded an opportunity to undergo those examinations.  On remand, appropriate efforts should be taken to determine the Veteran's location.  If he is living in a nursing home or similar type of facility, then the RO/AMC must contact appropriate sources to determine the feasibility of conducting the necessary audiological and medical examinations on-site, with the response noted in the file.  If on-site examination(s) is/are feasible, then such should be conducted.  Additionally, if the Veteran's present location cannot be established, then such should be noted in the file as well.

If the Veteran is found to be residing in a VA facility, any ongoing pertinent treatment records should be obtained.  If he is found to be residing in a private facility, appropriate steps should be taken to obtain authorization necessary to obtain any pertinent treatment records from that facility.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Inquire as to the nursing home or assisted living facility where the Veteran is residing and determine the feasibility of conducting audiological and appropriate medical examinations on-site, with the outcome noted in the claims file.  If he cannot be located this must be noted in the record. 

2.  If the Veteran is found to be residing in a VA facility, obtain any medical treatment records and associate them with the claims file.  Alternatively, if the Veteran is found to be residing in a private facility, request that he provide authorization necessary to enable VA to obtain and associate with the claims file records of any medical and audiological treatment from that facility.

3.  Then, if found to be feasible, afford the Veteran an audiological examination with an audiologist and an appropriate medical examination with an examiner of appropriate expertise at the nursing home or assisted living facility where he resides.  The claims folder must be made available to and reviewed by the examiners and they must indicate that such was reviewed.  Any indicated studies should be performed.  The RO/AMC should ensure that the examiners are provided with the latest disability benefits questionnaires (DBQ) relevant to the claims on appeal in conjunction with the respective examinations.  

Audiological Examination
Regarding the audiological examination to determine the nature and severity of the Veteran's service-connected bilateral hearing loss, puretone threshold testing, Maryland CNC speech audiometric testing, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

Physical Examination
Regarding the medical examination to determine the nature and etiology of the Veteran's claimed hypertension and heart disease disabilities, to include the cardiac stent, aortic valve replacement(s), and myocardial infarction, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension and/or heart disease disabilities was/were incurred in or aggravated by (permanently worsened beyond normal progression) the Veteran's active military service.  

The examiner should also opine whether it is at least as likely as not that the claimed hypertension disability manifested to a compensable degree within one year of the Veteran's discharge from military service.  The examiner must specifically address the apparent upward shift in blood pressure readings between the Veteran's service induction and service separation examinations.  

If either hypertension or heart disease is found to have been incurred in or aggravated by military service, the examiner should provide an opinion as to whether it is at least as likely as not that the other claimed disability is proximately due to or aggravated by the disability that was found to have been incurred in or aggravated by active military service.  

A complete rationale for all opinions reached should be provided by each examiner.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not be rendered.  

4.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Then, after ensuring any other necessary development has been completed, readjudicate that Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

